 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 1 of 8 - Page ID#: 922



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

TWIN CITY FIRE INSURANCE                  )
COMPANY,                                  )
                                          )           Civil Case No.
     Plaintiff,                           )           5:19-cv-344-JMH
                                          )
v.                                        )           MEMORANDUM OPINION
                                          )               AND ORDER
M. SCOTT MATTMILLER, et al.,              )
                                          )
     Defendants.                          )

                              **   **     **    **    **

     This matter comes before the Court on Plaintiff Twin City

Fire Insurance Company’s (“Twin City”) Rule 59(e) Motion to Alter

or Amend [DE 28] requesting that the Court “alter or amend its

July 1, 2021, Memorandum Opinion and Order [DE 27] to reinstate

Twin City’s Complaint for Declaratory Relief to allow for a

determination    regarding     coverage        to    be    made    before     M.   Scott

Mattmiller’s     counterclaims     for     bad       faith,       violation    of    the

Consumer Protection Act, and punitive damages are litigated.” [DE

28, at 1]. For the following reasons, the Court will deny Twin

City’s Motion [DE 28].

                 I. FACTUAL AND PROCEDURAL BACKGROUND

     On   August    27,   2019,    Twin    City      filed    its     Complaint      for

Declaratory Judgment [DE 1] seeking judgment in its favor in the

form of a declaration that Twin City is not obligated to either

defend or indemnify Mattmiller or the law firm he was working for,
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 2 of 8 - Page ID#: 923



Defendant Bullock & Coffman, LLP (the “Firm”), for Defendants Erika

Ashley Jones (previously “Erika Ashley”) and Chase Jones’ claims

arising out of Mattmiller’s preparation of Marion C. Jones’s Will

[DE 1-2]. When drafting the Will [DE 1-2], Mattmiller included the

following erroneous, ambiguous provision:

     I hereby give, bequeath, devise and distribute all cash
     proceeds and residual from the sale and liquidation
     identified in Article IV (1) above as follows: thirty
     percent (70%) to my companion, Erika Ashley, per stirpes
     and seventy percent (30%) to my child, Chase Jones, per
     stirpes.

[DE 1-2, at 2 (emphasis added)]. Shortly after Marion C. Jones’s

death on August 12, 2018, counsel for his Estate identified the

error. [DE 1, at 3-4]. In an August 27, 2018, letter to counsel

for the Estate, Mattmiller acknowledged what he described as an

“apparent ambiguity,” enclosed his fifty-page file, and attempted

to explain Marion C. Jones’s intent. [DE 26-4]. Specifically,

Mattmiller explained that Marion C. Jones used a “hand-written

mark-up” to “revise the distribution percentages of his residual

estate to reflect a 70% distribution to his companion Erika Ashley

per stipes and 30% distribution to his child, Chase Jones per

stirpes.” Id. at 2. Prior to the hand-written revisions, the draft

Will provided Erika Ashley 30% and Chase Jones 70%. [DE 21, at 2].

     On September 1, 2018, Twin City issued a Lawyers Professional

Liability Insurance Policy, Policy No. LS 1621243 (the “Policy”),

to the Firm. [DE 26-5]. On May 3, 2019, after Mattmiller left the


                                       2
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 3 of 8 - Page ID#: 924



Firm and began working at Mattmiller Crosbie, PLLC, Mattmiller

sent Twin City a letter with an attached Notice of Claim explaining

that he was approached by the Estate’s counsel regarding the amount

of Mattmiller’s liability insurance deductible. [DE 26-6]. In a

May 16, 2019, follow-up reservation of rights letter, Twin City

accepted the “matter as notice of circumstance which may give rise

to a claim . . .” and advised Mattmiller as follows:

     Should an actual claim arise from these circumstances
     you must immediately give us notice of such claim with
     all supporting information and documents, including but
     not limited to any summons, complaint, written demand,
     notice of arbitration or similar document. Failure to
     provide such immediate notice may result in denial of
     coverage for the claim.

[DE 26-7, at 3-4].

     On June 11, 2019, Erika Jones’s counsel made a settlement

demand against Mattmiller, which Twin City considered a claim. [DE

26, at 2]. On June 26, 2019, Chase Jones’s counsel also made a

settlement demand. Id. at 3. On August 8, 2019, Twin City sent

Mattmiller a supplemental reservation of rights letter detailing

Erika Jones and Chase Jones’ claims against Mattmiller and finding

the following:

     The Policy’s inception date is September 1, 2018. It is
     Twin City’s position when you sent the letter to Mr.
     Todd on August 27, 2018 (and at some point before that
     date), you knew or could have reasonably foreseen your
     error in the preparation of Mr. Jones’ will might be
     expected to be the basis of a claim.

     Accordingly, it is Twin City’s position the Policy does
     not provide coverage for the claims asserted by Erika

                                       3
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 4 of 8 - Page ID#: 925



     Ashley or Chase Jones. Twin City reserves its right to
     deny coverage to you. Twin City’s defense to you is being
     provided subject to the complete reservation of any and
     all rights it may have with regard to the terms and
     conditions of the policy to deny you coverage, including
     a defense.

     . . .
     Twin city reserves the right to withdraw from the defense
     of these claims or refuse to indemnify based upon the
     facts and circumstances presented with respect to the
     coverages afforded by the Policy. Twin City expressly
     reserves all its rights to deny defense and indemnity to
     you.

[DE 26-8, at 5]. As previously mentioned herein, on August 27,

2019, Twin City filed its Complaint [DE 1] with the Court. Since

Twin City was aware of ongoing settlement negotiations regarding

Erika Jones and Chase Jones’s claims, Twin City withheld “service

of this Complaint on all defendants so as to allow all interested

parties to discuss settlement of all claims including the coverage

issue at a mediation in the next 30 to 45 days.” [DE 26-9].

     On September 9, 2019, Mattmiller acknowledged service and

waived “any and all further notice, service, and issuance of

process and acknowledge[d] that an affirmative response to the

Complaint for Declaratory Judgment w[ould] be due on or before

November 10, 2019.” [DE 26-10]. On November 8, 2019, Mattmiller

filed an Answer, Counterclaim Against Twin City, and Crossclaim

Against Bullock & Coffman, LLP [DE 5] and a Motion for Judgment on

the Pleadings [DE 6], which will be discussed further herein. That

same day, Mattmiller also filed a Motion to Hold Proceedings in


                                       4
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 5 of 8 - Page ID#: 926



Abeyance [DE 7], so the Parties could continue their efforts to

resolve this matter by settlement, which the Court granted, holding

this matter in abeyance until December 16, 2019, [DE 9]. The

abeyance was later extended to January 16, 2020. [DE 15; DE 16].

On January 15, 2020, Twin City filed the present Motion to Dismiss

[DE 18] and the Parties filed a Joint Status Report [DE 19] that,

like Twin City’s Motion [DE 18], explained their efforts toward

settlement.

     On July 1, 2021, the Court entered the Memorandum Opinion and

Order [DE 27] Twin City now seeks to revisit. In the Memorandum

Opinion and Order [DE 27], the Court denied Mattmiller’s Motion

for Judgment on the Pleadings [DE 6] as moot; granted Twin City’s

Motion to Dismiss [DE 18] in part, insofar as it sought voluntary

dismissal of the original action under Rule 41(a)(2), and denied

it in part, insofar as it requested dismissal of Mattmiller’s

counterclaims against Twin City; dismissed Twin City’s Complaint

for Declaratory Judgment [DE 1] and Mattmiller’s counterclaims

against Twin City for declaratory judgment and crossclaim against

Defendant Bullock & Coffman, LLP with prejudice; and ordered that

Mattmiller’s    counterclaims     against    Twin   City   for   alleged    bad

faith, violation of the Kentucky Consumer Protection Act, and

punitive      damages    would     remain     pending      for    independent

adjudication. Subsequently, Twin City filed the present Motion to

Alter or Amend [DE 28], which will be discussed further herein.

                                       5
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 6 of 8 - Page ID#: 927



                          II. STANDARD OF REVIEW

     Federal Rule of Civil Procedure 59(e) permits a party to file

a motion to alter or amend a judgment within 28 days after the

entry thereof. “A court may grant a Rule 59(e) motion to alter or

amend if there is: (1) a clear error of law; (2) newly discovered

evidence; (3) an intervening change in controlling law; or (4) a

need to prevent manifest injustice.” Intera Corp. v. Henderson,

428 F.3d 605, 620 (6th Cir. 2005). “[A] Rule 59(e) motion cannot

be used to ‘relitigate old matters, or to raise arguments . . .

that could have been raised prior to the entry of judgment,’ or

‘to re-argue a case.’” J.B.F. through Stivers v. Ky. Dept’ of

Educ., 690 F. App’x 906, 906-7 (6th Cir. 2017) (quoting Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008); Sault Ste.

Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th

Cir. 1998)).

                              III. DISCUSSION

     After reviewing the briefs on this matter, it appears what

Twin City truly seeks is clarification about the application of

the Court’s July 1, 2021, Memorandum Opinion and Order [DE 27],

namely whether the Order [DE 27] should be interpreted to mean

“the issue of whether there is coverage under the policy no longer

matters, which would be inconsistent with Kentucky law.” [DE 30,

at 1 (Twin City’s Reply)]. Specifically, in Twin City’s Reply [DE

30], it states:

                                       6
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 7 of 8 - Page ID#: 928



      [T]o prevent manifest injustice, Twin City moves . . .
      to reinstate Twin City’s Complaint for Declaratory
      Relief so that a determination regarding whether there
      is coverage under the policy can be made. Alternatively,
      Twin City asks the Court to clarify its Order to confirm
      it was not an adjudication on the merits regarding
      whether coverage exists under the policy for the claims
      asserted by Erika Jones and Chase Jones.

Id. at 1-2. While Twin City should not have made a new alternative

argument in its Reply [DE 30], it is helpful in this instance.

      As Twin City correctly asserts, “In its Order, the Court

referred to well established Sixth Circuit case law to note that

‘Mattmiller must show that he was covered by Twin City’s policy

and   that   Twin   City    lacked    a       reasonable   basis   for   denying

coverage.’” [DE 30, at 2 (quoting [DE 27, at 10])]. These are

requirements for a bad faith claim under Kentucky law. See Wittmer

v. Jones, 864 S.W.2d 885, 890 (Ky. 1993). Since Mattmiller’s

counterclaims, including bad faith, remain pending for independent

adjudication, and he must show he was covered by Twin City’s

policy, the Court neither intended for its Order [DE 27] to mean

that coverage under the policy is no longer an issue nor did the

Order [DE 27] state that. The Court agrees with Twin City’s

assertion “that the dismissal of both the Complaint for Declaratory

Relief and Mattmiller’s counterclaim regarding coverage has no

effect on Mattmiller’s burden of proof,” including the requirement

that he show he was covered by Twin City’s policy. [DE 30, at 2].




                                          7
 Case: 5:19-cv-00344-JMH Doc #: 31 Filed: 09/15/21 Page: 8 of 8 - Page ID#: 929



       Moreover, Mattmiller agreed his counterclaims against Twin

City for declaratory judgment should be dismissed with prejudice

because they were rendered moot by the settlement, see [DE 19],

and Twin City also sought voluntary dismissal of its Complaint for

Declaratory Judgment [DE 1]. The Court will not alter or amend its

decision to dismiss claims the Parties either asked the Court to

dismiss or agreed to dismiss because there is no change in law,

new evidence, or need to correct an error of law or prevent

manifest injustice that would require the Court to do so. The Court

did not decide the coverage issue on the merits. Instead, Twin

City   and    Mattmiller    requested       or   agreed   to   their    dismissal.

Therefore, the Court will deny Twin City’s Motion to Alter or Amend

[DE 28] with the clarification that its previous decision did not

affect Mattmiller’s burden of proof, meaning that as Mattmiller

proceeds with his independent adjudication, he must show that he

was covered by Twin City’s policy. Having considered this matter

fully, and being otherwise sufficiently advised,

       IT    IS   ORDERED   that   Plaintiff      Twin    City   Fire    Insurance

Company’s Rule 59(e) Motion to Alter or Amend [DE 28] is DENIED.

       This 15th day of September, 2021.




                                        8
